Holmes, J.,
dissenting. I hereby dissent from the majority opinion because the trial court quite correctly granted summary judgment. Also, the court of appeals should be affirmed in its analysis of the applicable law.
As the court of appeals rightly found, there was no genuine issue of fact whether appellant was an employee-at-will of the Dispatch. The law of Ohio is well documented in support of the principle that employment is *107presumed to be at-will unless other contractual provisions expressly or impliedly provide otherwise. Henkel v. Educ. Research Council (1976), 45 Ohio St. 2d 249 [74 O.O.2d 415]; Fawcett v. G. C. Murphy & Co. (1976), 46 Ohio St. 2d 245 [75 O.O.2d 291]; Evely v. Carlon Co. (1983), 4 Ohio St. 3d 163.
The courts below properly determined that the grievance procedures in the employee handbook are non-mandatory policy guidelines not intended to bind the employer. The handbook neither requires the Dispatch to take any procedural steps, nor are there terms which limit the ability to terminate an employee. Further, “[a]ny decision by the general manager [is] regarded as final and binding.” Thus, the employee handbook lacked the specificity necessary to give rise to a contractual obligation.
The court of appeals also correctly resolved the question of whether promissory estoppel altered the employment-at-will status of appellant. Appellant might well have asserted any number of absurd interpretations of the term “favorable resolution” depending on the outcome of his trial. What is absolutely clear is that the Dispatch needed a “clean bill of health” for appellant due to the sensitive nature of his work. Appellant was certainly aware of this. Unfortunately for appellant, the events at, and subsequent to, the trial have left certain unanswered questions concerning him despite the prosecutor’s decision not to re-try the case. As a matter of law and common sense, this was not the kind of “favorable resolution” which could put the Dispatch at ease. Consequently, the decision to terminate appellant’s employment was reasonable and made in good faith.